Citation Nr: 0804931	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-25 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for neuropathy, left 
lower extremity, to include as secondary to herbicide 
exposure.

2. Entitlement to service connection for neuropathy, right 
lower extremity, to include as secondary to herbicide 
exposure.

3. Entitlement to an initial compensable disability rating 
for bilateral hearing loss, for the period prior to October 
18, 2006.

4. Entitlement to an initial disability rating in excess of 
20 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to October 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and January 2004 and 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania that 
granted the veteran's claim of entitlement to service 
connection for bilateral hearing loss with a noncompensable 
evaluation, and denied the veteran's claim of service 
connection for a neuropathy condition, claimed as numbness in 
the lower extremities.  The veteran perfected a timely appeal 
of this determination to the Board.

In a June 2007 rating decision, the RO increased the 
veteran's initial disability rating to 20 percent, effective 
October 18, 2006.  Because a disability rating of 20 percent 
does not represent the maximum rating available for hearing 
loss, and because it does not cover the entire period from 
the initial grant of service connection, the propriety of the 
initial ratings remains an issue for appellate review, and 
the Board has identified this issue as listed on the cover 
page.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. The veteran had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.

2. Current left and right lower extremity neuropathy 
conditions are at least as likely as not related to in-
service herbicide exposure.

3. Prior to October 18, 2006, the lowest results that the 
veteran received on audiological examination revealed an 
average puretone threshold hearing level of 52 dB for the 
right ear and 45 dB for the left ear, and speech recognition 
ability of 84 percent in the right ear and 88 percent in the 
left ear.

4. The lowest results that the veteran has received on 
audiological examination revealed an average puretone 
threshold hearing level of 61 dB for the right ear and 54 dB 
for the left ear, and speech recognition ability of 52 
percent in the right ear and 76 percent in the left ear.


CONCLUSIONS OF LAW

1. Neuropathy, left lower extremity, was incurred in service.  
38 U.S.C.A. §§ 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309(e) (2007).

2. Neuropathy, right lower extremity, was incurred in 
service.  38 U.S.C.A. §§ 1116, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(e) (2007).

3. The criteria for an initial compensable disability rating 
for bilateral hearing loss for the period prior to October 
18, 2006 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Codes 6100 
(2007).

4. The criteria for an initial disability rating in excess of 
20 percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, 4.86, Diagnostic Codes 6100 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, a July 2003 
letter to the veteran from the Agency of Original 
Jurisdiction (AOJ) specifically notified him of the substance 
of the VCAA, including the type of evidence necessary to 
establish entitlement to service connection, and the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007), this letter 
essentially satisfied the notification requirements of the 
VCAA by: (1) informing the veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim; (2) informing the veteran about the information and 
evidence VA would seek to provide; (3) informing the veteran 
about the information and evidence he was expected to 
provide; and (4) requesting that the veteran provide 
information or evidence in his possession that pertained to 
the claim, and, specifically, any medical reports that the 
veteran had.

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The Board notes that the 
veteran was not provided with written notice of the criteria 
for establishing a higher disability rating.  However, in a 
September 2007 statement, the veteran and his representative 
indicated that the veteran was of the strong opinion that his 
hearing loss should be rated higher due to the extreme 
difficulties he encountered with hearing in his everyday 
activities, and that the testing did not adequately address 
the severity with the ear that had the greatest loss.  As the 
veteran has demonstrated actual knowledge of the criteria to 
establish a higher rating for hearing loss, including, 
specifically, knowledge of the hearing loss tests that VA 
uses to evaluate hearing loss for rating purposes, the Board 
finds that any lack of VCAA notice with regard to the 
criteria to establish a higher disability rating was harmless 
error.  Also, as the Board concludes below that the 
preponderance is against the veteran's claim for an increased 
rating, any questions as to the appropriate effective date to 
be assigned are rendered moot.  Therefore, despite any 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in processing the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
examinations, the veteran's testimony at his January 2006 RO 
hearing, and written statements from the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.  The Board therefore determines that VA has made 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.

II. Service Connection

The veteran argues that he is entitled to service connection 
for neuropathy of the left and right lower extremities.  
Specifically, the veteran claims that neuropathy is secondary 
to in-service herbicide exposure.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

For purposes of establishing service connection for a 
disability resulting from exposure to an herbicide agent, a 
veteran who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).  When such a veteran develops a disease listed 
in 38 C.F.R. § 3.309(e) to a degree of 10 percent or more 
following his service in the Republic of Vietnam, the disease 
shall be presumed to have been incurred during service.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In the instant case, the veteran's service records indicate 
that he had active service in the Republic of Vietnam from 
October 1969 to at least February 1970.

The veteran was provided a VA examination in May 2005.  On 
examination, the veteran was noted to have had a normal 
sensory function examination in both lower extremities, with 
both symmetrical, mild hypersensitivity anteriorly in both 
legs, and manual muscle strength, knee flexion, and extension 
normal.  The veteran was diagnosed as having status post 
fracture right tibia and fibula with residuals, and residuals 
causalgia of the right lower extremity due to fracture of the 
right tibia and fibula.  The examiner noted that the veteran 
also had radiculopathy, which was mainly on the left 
lumbosacral area, and the symptoms for the right lower 
extremity were mostly related to the resultant causalgia of 
the right lower extremity.

A June 2005 VA note indicates that, on neurological 
examination, the veteran had decreased pin prick and 
asymmetric pattern to approximately the midcalf and lateral 
knee bilaterally.  An electromyography nerve conduction study 
revealed nerve conduction velocity slowing in the lower 
extremities in the tibial and peroneal nerves.  The VA 
examining physician opined that the veteran as likely as not 
had some degree of peripheral neuropathy related to Agent 
Orange exposure, and less likely due to a metabolic cause 
which was yet unknown.  It was also noted that, in addition, 
the veteran had some evidence of left lumbar 
polyradiculopathy and chronic pain and disability from his 
right leg injury and leg length asymmetry.

After reviewing the record, the Board finds the evidence to 
be at least in relative equipoise with respect to the 
veteran's service connection claims.  The veteran had active 
service in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, and 
thus is presumed to have been exposed to an herbicide agent 
during that service.  Also, on June 2006 VA outpatient 
examination, the examining VA physician opined that the 
veteran as likely as not had some degree of peripheral 
neuropathy related to Agent Orange exposure.  The Board notes 
that this is the only etiology opinion of record regarding a 
link, or lack thereof, between in-service herbicide exposure 
and any current neuropathy of the lower extremities.  Thus, 
the record reflects presumed in-service herbicide exposure, a 
currently diagnosed neuropathy condition of the lower 
extremities, and a medical opinion from a VA physician 
linking the condition to the exposure.

Therefore, resolving doubt in the veteran's favor, the Board 
finds that the veteran has current neuropathy conditions of 
the left and right lower extremities etiologically related to 
his period of service.  Accordingly, service connection for 
these conditions is warranted.

III. Increased Initial Ratings

The veteran argues that he is entitled to an initial 
compensable disability rating for bilateral hearing loss 
prior to October 18, 2006, and an initial disability rating 
in excess of 20 percent.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
is assigned.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, where the 
question for consideration is the propriety of the initial 
evaluation assigned after the grant of service connection, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged ratings" is required.  See 
Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  As neither fact pattern has been shown in this case, 
these provisions are inapplicable here.

A. Prior to October 18, 2006

The veteran underwent a VA audiological evaluation in March 
2003, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
5, 50, 65, and 75 on the right; and 5, 35, 65, and 70 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 49 dB for the right ear, 
and 44 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
92 percent in the left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for each ear.  This combination, 
when applied to table VII, results in a 0 percent evaluation 
for hearing impairment under Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in July 
2003, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
10, 50, 75, and 70 on the right; and 5, 35, 75, and 75 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 51 dB for the right ear, 
and 48 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
92 percent in the left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for the left ear, and II for the 
right ear.  This combination, when applied to table VII, 
results in a 0 percent evaluation for hearing impairment 
under Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in May 
2005, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
15, 55, 70, and 70 on the right; and 5, 30, 75, and 70 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 52 dB for the right ear, 
and 45 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 84 percent in his right ear and 
88 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of II for each ear.  This combination, 
when applied to table VII, results in a 0 percent evaluation 
for hearing impairment under Diagnostic Code 6100.

There are no further adequate audiological examinations of 
record prior to October 18, 2006.  Thus, an evaluation in 
excess of 0 percent for bilateral hearing loss for the period 
prior to October 18, 2006 is not warranted.

B. Beginning October 18, 2006

The veteran underwent a VA audiological evaluation on October 
18, 2006, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
25, 60, 75, and 85 on the right; and 20, 40, 75, and 80 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 61 dB for the 
right ear, and 54 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 52 percent in the 
right ear and 76 percent in the left ear.

Application of table VI to these scores results in Roman 
numeral designations of VII for the right ear and IV for the 
left.  This combination, when applied to table VII, results 
in a 20 percent evaluation for hearing impairment under 
Diagnostic Code 6100.

There is no adequate audiological examination of record 
indicating that the veteran's hearing is worse than it was on 
October 18, 2006 VA examination.  Thus, an evaluation in 
excess of 20 percent for bilateral hearing loss is not 
warranted.

The Board is aware that the veteran may feel that his 
bilateral hearing loss is more disabling than his disability 
ratings reflect.  The veteran's lay assertions of decreased 
hearing, however, are insufficient to establish entitlement 
to a higher evaluation for bilateral hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).


ORDER

1. Entitlement to service connection for neuropathy, left 
lower extremity, to include as secondary to herbicide 
exposure, is granted.

2. Entitlement to service connection for neuropathy, right 
lower extremity, to include as secondary to herbicide 
exposure, is granted.

3. Entitlement to an initial compensable disability rating 
for bilateral hearing loss for the period prior to October 
18, 2006 is denied.

4. Entitlement to an initial disability rating in excess of 
20 percent for bilateral hearing loss is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


